UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2016 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-53981 BLUE CALYPSO, INC. (Exact name of registrant as specified in its charter) Delaware 20-8610073 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) enner Rd, Suite 200 Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) (800) 378-2297 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of May 13, 2016, there were 7,164,364 shares of registrant’s common stock outstanding. Table of Contents BLUE CALYPSO, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed consolidated balance sheets as of March 31, 2016 (unaudited) and December 31, 2015 3 Condensed consolidated statements of operations for the three months ended March 31, 2016 and 2015 (unaudited) 4 Condensed consolidated statement of stockholders’ equity for the three months ended March 31, 2016 (unaudited) 5 Condensed consolidated statements of cash flows for the three months ended March 31, 2016 and 2015 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-24 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 26-27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28-31 SIGNATURES 32 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLUE CALYPSO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other Total current assets Property and equipment, net Other assets: Accounts receivable, long term portion Capitalized software development costs, net of accumulated amortization of $1,455,549 and $1,344,672 as of March 31, 2016 and December 31, 2015, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Settlement payable, short term portion Convertible note payable, net of debt discounts of $-0- and $119,115, respectively - Deferred rent, short term portion Derivative liabilities - Total current liabilities Long term debt: Settlement payable, long term Deferred rent, long term portion Total liabilities Stockholders' equity: Preferred stock, $0.0001 par value; 5,000,000 shares authorized: Series A convertible preferred stock, $0.0001 par value; 1,700,000 shares designated; none issued and outstanding - - Common stock, $0.0001 par value; 13,600,000 shares authorized, 6,029,553 and 5,522,146 shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes to these unaudited condensed consolidated financial statements 3 Table of Contents BLUE CALYPSO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, REVENUE $ $ OPERATING EXPENSES: Cost of sales Sales and marketing General and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense): Change in fair value of derivative liabilities - Interest expense ) ) Total other income (expense) ) ) NET LOSS $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average common shares outstanding, basic and diluted See the accompanying notes to these unaudited condensed consolidated financial statements 4 Table of Contents BLUE CALYPSO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY THREE MONTHS ENDED MARCH 31, 2016 Additional Total Common Stock Paid in Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance, December 31, 2015 $ $ $ ) $ Sale of common stock and warrants at $0.85 per share, net of issuance costs of $14,692 47 - Shares issued for services rendered 3 - Reclass derivative liability to equity upon note payment - - - Stock based compensation - - - Net loss - - - ) ) Balance, March 31, 2016 (unaudited) $ $ $ ) $ See the accompanying notes to these unaudited condensed consolidated financial statements 5 Table of Contents BLUE CALYPSO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense - Amortization of debt discounts - Change in fair value of derivative liabilities ) - Stock based compensation Common stock issued for services rendered Changes in operating assets and liabilities: Accounts receivable ) Inventory 38 - Prepaid expenses and other current assets Accounts payable Accrued expenses ) ) Deferred rent ) - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - ) Software development costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock and warrants - Repayments of convertible notes payable ) - Net cash provided by financing activities - Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $ $ Cash paid for income taxes $
